UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number811-10401 Trust for Professional Managers (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI53202 (Address of principal executive offices) (Zip code) Rachel A. Spearo U.S. Bancorp Fund Services, LLC 615 East Michigan Street Milwaukee, WI53202 (Name and address of agent for service) (414) 765-5384 Registrant's telephone number, including area code Date of fiscal year end: August 31, 2010 Date of reporting period:August 31, 2010 Item 1. Reports to Stockholders. Annual Report Akros Absolute Return Fund (AARFX) August 31, 2010 Investment Advisor Akros Capital, LLC 230 Park Avenue, 10th Floor New York, New York 10169 Telephone: 877-257-6748 (877-AKROS 4 U) Table of Contents LETTER TO SHAREHOLDERS 3 EXPENSE EXAMPLE 9 INVESTMENT HIGHLIGHTS 10 SCHEDULE OF INVESTMENTS 12 SCHEDULE OF SECURITIES SOLD SHORT 16 SCHEDULE OF OPTIONS WRITTEN 17 SCHEDULE OF OPEN FUTURES CONTRACTS 18 STATEMENT OF ASSETS AND LIABILITIES 19 STATEMENT OF OPERATIONS 20 STATEMENTS OF CHANGES IN NET ASSETS 21 FINANCIAL HIGHLIGHTS 22 NOTES TO FINANCIAL STATEMENTS 23 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM 33 BASIS FOR TRUSTEES’ APPROVAL OF INVESTMENT ADVISORY AGREEMENT 34 ADDITIONAL INFORMATION 37 Akros Absolute Return Fund Letter to Shareholders as of August 31, 2010 Dear Shareholders: We’re pleased to present this Annual Report for the Akros Absolute Return Fund. Investment Objective and Principal Investment Strategies The Akros Absolute Return Fund (AARFX) began on September 30, 2005.The Fund’s investment objective is long-term capital appreciation and income, while seeking to protect principal during unfavorable market conditions.Absolute-return strategies seek positive returns regardless of market conditions.The Akros Absolute Return Fund invests in securities that offer strategic opportunities to employ absolute-return strategies utilizing a variety of publicly and non-publicly traded securities, including companies of any size.The Fund has the flexibility to invest in a range of asset classes and security types.In addition to taking long positions in securities judged to be undervalued, the Fund also takes short positions in securities judged to be overvalued.Long positions benefit from a rise in the underlying security and short positions benefit from a fall in the underlying security, and vice versa. Total Returns Through August 31, 2010 Performance data quoted represents past performance; past performance does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance of the Fund may be lower or higher than the performance quoted.Performance data current to the most-recent month end may be obtained by calling 877-257-6748 (877-AKROS 4 U).The Fund imposes a redemption fee of 1.00% on shares held for less than 60 days.The performance data quoted does not reflect the redemption fee.If reflected, the total returns would be reduced. The Akros Absolute Return Fund’s Net Expense Ratio is 1.99%.The Gross Expense Ratio, as stated in the December 29, 2009 Prospectus, is 7.59%.* For the period from inception on September 30, 2005 through August 31, 2010, the Akros Absolute Return Fund’s average annual total return was 2.46%.Over the same time period, average annual total returns were -1.09% for the S&P 500 Index, 2.51% for the Citigroup 3-Month U.S. Treasury Bill Index, and 0.10% for the Lipper Long/Short Equity Funds Average. In general, stocks were up modestly for the full 12 months ending August 31, 2010, while the Akros Absolute Return Fund was down slightly during this market environment.For these 12 months, the Fund declined -1.45%.Over the same time period, the S&P 500 Index increased 4.91%, the Citigroup 3-Month U.S. Treasury Bill Index returned 0.12%, and the Lipper Long/Short Equity Funds Average gained 1.29%. When confined to just the six months ending August 31, 2010, the Akros Absolute Return Fund outperformed all of its benchmarks.For these six months, the Fund rose 0.11%.Over the same time period, the S&P 500 Index fell -4.04%, the Citigroup 3-Month U.S. Treasury Bill Index returned 0.07%, and the Lipper Long/Short Equity Funds Average declined -2.83%. * The Advisor has contractually agreed to waive its fees and/or absorb expenses of the Fund to ensure that Total Annual Operating Expenses for the Fund (exclusive of dividends on short positions, interest expense and acquired fund fees and expenses) do not exceed 1.99% of the Fund’s average annual net assets. 3 All of these figures represent total returns (i.e., with dividends reinvested), and only the since-inception figures are annualized. Commentary on Recent Investment Conditions Over the 12 months ending in August of 2010, we remained cautious largely because we viewed the U.S. stock market’s dramatic advance from the bottom in March of 2009 to be excessive.Our cautious outlook led us to position the Akros Absolute Return Fund with a market-neutral to slightly net-long exposure.This modest exposure to general market fluctuations and some noteworthy losses in three of our long positions (two technology stocks and one biopharmaceutical company) were the main factors that caused the Fund to lag its benchmarks for the 12 months.Although the Fund’s small loss for the 12 months was somewhat disappointing, we’re pleased that the Fund has outperformed the S&P 500 Index since inception and generally has had very low volatility compared to the S&P 500 Index – even during periodic times of underperformance. One of our primary concerns during the 12 months ending in August was the lack of progress in coming to grips with the massive deleveraging that’s needed to heal so many parts of our economy.Global instability was mounting, and the halfhearted effort to generate lending activity in the banking system showed little traction relative to past economic recoveries.In addition, sentiment was indicative of overwhelming labor problems and a housing market that seemed years away from recovery. Our attention to risk (when to embrace it and when to avoid it) was evident over the six months ending in August, a period during which the Akros Absolute Return Fund rose slightly in the face of a declining stock market characterized by a high degree of volatility.The Fund benefited from its conservative positioning and showed very little correlation to the broader market.We believe that the substantial volatility in the market has been driven by a focus on technical conditions and by short bursts of fear and greed amid uncertainty about the prospects for economic improvement in the months ahead. Earlier in the year, we anticipated massive dislocations in the European banking system and indications that consumers were becoming tired going into the second half.As a result, on the long side, we began to position the Fund with a set of high-quality, dividend-paying large-cap U.S. stocks in the traditionally defensive health-care sector and in technology.We believe that these stocks may be relatively attractive to investors and perhaps sell at higher price/earnings multiples due to their research-and-development advantages, strong balance sheets, dividend payouts and share-buyback programs.On the short side, we hedged the Fund with stock-index futures, exchange-traded funds and a selection of high-beta growth stocks in the consumer-discretionary sector.At the end of August, the Fund’s long positions outweighed short positions by about 10%, which implied a fairly modest exposure to stock-market fluctuations. Due to low yields on bonds and the lack of other enticing alternatives, we believe that many investors feel compelled to take their chances in the broad stock market.But attractive returns in the stock market as a whole would seem to depend on sustained growth of consumer and business spending.We’re skeptical that such spending will be robust.Matters are also complicated by uncertainty regarding health-care and financial-services reform, taxes, and global economic pressures in Europe and Asia.Based on these concerns and others described in this letter, we expect to keep the Akros Absolute Return Fund positioned conservatively in anticipation of a possible resumption of the secular (long-term) bear market. The Question Is, “Inflation or Deflation?” The global equity markets have once again reached a critical juncture that begs the question, “Are brewing deflationary pressures going to break through the inflationary fears (not actual inflation) that have driven gold prices to recent highs to eventually pull asset prices down?”Gold has historically served as the ultimate hedge against inflation and the debasing of fiat currencies.It’s become a favorite safe-haven asset for traders concerned about future inflation.In fact, recent bullish readings of 98% in the Daily Sentiment Index for gold-futures traders have been the highest ever recorded for this commodity since tracking began 23 years ago.By contrast, at gold’s most-recent bottom in 2001, the reverse was true:95% of traders polled were bearish on gold.The current consensus is that the huge government deficits being rung up around the world mean inflation is right around the corner.Our experience says these types of sentiment figures in gold are what’s typically seen near short- or intermediate-term tops, rather than at levels prior to significant moves up.Our viewpoint differs from the consensus.We believe the deflationary storm clouds are gathering once again on the horizon, 4 and we can see the lightning and hear the thunder.In our opinion this ultimately could lead to lower prices in stocks, commodities, real estate, and yes, even so-far resilient gold. The tremendous debt bubble that’s been developing over the past 65-years-plus is nearing a point of deflationary collapse that’s apt to be unlike anything we’ve seen in our lifetimes.Governments around the world, led by the free-spending U.S., are ringing up unprecedented deficits that are likely to rock the financial foundations of their countries.Debt-to-equity ratios of U.S. corporations and households are barely off their most-recent highs and substantially above their 60-year and most-recent-year averages.Although hundreds of billions of dollars in mortgage debt has defaulted, household real estate is actually more leveraged now than it was at the 2005-2006 housing top.This is because the falling value of real estate has resulted in a lower equity ratio relative to the remaining outstanding mortgage debt. Additionally, the credit crunch and debt bubbles are spreading globally once again.In December we had a workout, which is a nice way of saying a “restructuring” of debt on the verge of default by Dubai.More recently the credit problems of Greece, Spain, Portugal, Ireland and Italy have been well-publicized.Over $250 billion of sovereign debt from these countries is on the balance sheets of European banks.That means European banks will need to raise additional capital and are apt to pull away from making new loans, as they need to shore up their balance sheets.In our opinion, they’ll probably invest in U.S. Treasury securities and other AAA safe, longer-duration bonds, earning the difference in spread between these longer-duration securities and the almost non-existent interest rates they pay out on their deposits.We believe this may result in a very slow healing process, which could be deflationary because it’s tough for the economy to gain traction when banks are reluctant to lend. With banks having on average over 5% of their total loans non-performing, they’re in no mood to initiate new loans.Typically, banks will have between 0.25% and 1% of their loans non-performing.Bankers continue to tell us that regulators are discouraging them from making new loans.It’s important to understand that the world’s banking system as a whole is dysfunctional and probably will remain so for quite some time.In addition, consumers are basically broke and in no position to borrow, so the Fed’s cheap credit is irrelevant.The Greece situation has demonstrated that there are no free lunches.Eventually the piper must be paid.Greece has bought itself some time, but in our opinion will die a slow and painful death over the next few years, as will several of the others just mentioned with the domino effect gaining momentum.Austerity is being seriously discussed not only in these countries, but also in the U.K and even more recently in the U.S. We suggest that investors shouldn’t underestimate the role that social psychology may play in this deflationary process.Financial publications around the world are talking and worrying about inflation, as is the general populace.That’s why gold is at record bullish figures, in our opinion.This is yet another indication to us that steps taken in the near term may prevent an imminent inflationary calamity.Ron Paul’s popularity is increasing, and he’s calling for the all-out abolishment of the Fed.Having studied the economic history of the United States, it’s recently dawned on us that the central bank in the U.S. was abolished in 1835.We’re not predicting that will happen again, but it’s not beyond the realm of possibility.Congress is talking about auditing the Fed for the first time since it was created in 1913.In addition, the increasingly revolutionary-minded Tea Partiers are demanding accountability and prudence from this recklessly spending government of ours.Heck, even Ben Bernanke went before Congress recently and urged our legislators to get spending under control.Maybe it will require a crisis such as we witnessed in Greece before voters throw the bums in Washington out.If conditions persist as we expect, we believe the credit supply will not expand, which ultimately could lead to massive defaults by debtors and a serious deflation of the outstanding debt.The elections in November are going to be interesting. Comparisons to the Economic Circumstances in Other Countries Consider the incredible deflationary collapse of Japanese stocks and real estate that began in 1989.If Quantitative Easing (QE) worked, Japan would be awash in inflation.Here we are some 21 years later, and the Nikkei Index in Japan is still off over 75% from its 1989 high of over 39,000 while real estate is still off about 50%.That’s stunning when you think about it.Imagine being invested in stocks for the long run – like for 21 years – and still being down 75%!This means these investors in Japanese stocks are going to have to quadruple their money from here just to break even – which could take decades longer.We believe such a scenario is unfolding in the U.S. and Europe, and the majority of investors are unprepared. 5 As we look back through history and study conditions during the hyperinflationary eras of Germany during the 1920s and Zimbabwe in the 2000s, we notice several common factors were present prior to the inflationary blow-offs.First of all, the money supply was increasing at very rapid rates.Second, interest rates were rising quickly at double-digit rates, and ultimately at triple-digit rates.Finally, commodity and stock prices were flying through the roof.If you went out to a restaurant, you had to eat quickly because prices were increasing while you were sitting at your table.In a nutshell, people were spending their money as soon as they got their hands on it because consumer prices were increasing literally by the minute. Here in the U.S. today, none of that is happening.The opposite is occurring.The fact is, inflation is nowhere to be found.The Fed has produced a $1 trillion rise in the Adjusted Monetary Base, which is the way the Fed tries to control loan growth and therefore money growth.Given an average reserve requirement of 10%, one would expect $10 trillion of money-supply growth, yet money-supply figures (M3) in the U.S. are dropping like a rock and contracting at the fastest pace since the 1930s because banks aren’t lending.The money just sits at the Fed in the form of excess reserves.It’s called “pushing on a string.” Deflationary Pressures Continue, and Government Actions Have Limited Results Meanwhile, bank loans in general (the engine for credit creation and growth) and real estate loans in particular have been declining.Short-term interest rates are near 0% (very cheap credit) and apt to stay there for quite some time.In the deflationary 1930s, short-term interest rates stayed near 0% for almost 14 years.The CRB Commodity Index is half the price it was two years ago.Oil is also half what it was two years ago.And all this is happening while “Helicopter” Ben Bernanke has been monetizing debt, creating $1.5 trillion in new money.Not to mention that the U.S. government has been spending money like a boatload of drunken sailors. In just the past 10 years, there have been three impressive credit-inflation booms.Stock prices peaked in 2000 after a tremendous 18-year run.Then in 2006 we had the big real estate bust, followed by the commodity bust beginning in 2008.Gold and emerging markets have been the new hot spots, and we suspect both of these may end badly in the next deflationary wave.Stocks, real estate and commodities all had 50% moves or more to the downside once their bubbles burst. We’ve heard the arguments about how the Fed can create money and monetize the debt so deflation can’t ever happen.It sounds simple and logical on the surface, but in the real world we don’t believe the markets are going to make it that easy.The Fed’s balance sheet has exploded from about $500 billion to over $2.3 trillion during the most-recent crisis, so it’s already over-inflated.The Fed’s governors are even arguing about the prudence of such actions, and that’s after the monetization of less than ¼ of 1% of the world’s outstanding IOUs!With over $57 trillion of outstanding dollar-denominated debt, tens of trillions of additional foreign debt and over $600 trillion of outstanding derivative obligations, do you really think the Fed can step in and continue to monetize the impending bailouts?We really doubt it.Just to put these numbers in perspective, if we had started spending $1 million per day when Jesus was born, we still wouldn’t have spent $1 trillion.At the first hint of inflation, our view is that creditors would abandon the U.S. and interest rates would rise until that resulted in massive defaults among corporations, municipalities and individuals given the huge debt levels that already exist.The cost to finance the government’s own debt would skyrocket as investors would begin to doubt the ability to get paid back in dollars that are worth anything.The interest on our government’s debt is already the fastest-growing component of the federal deficit.Central banks world-wide would be overwhelmed.When the supply of credit is substantially larger than the supply of money, which it is now, credit can contract faster than bonds can be created.The end result is deflation. The gold bugs’ concern about the exploding debt and balance sheets of governments around the world is understandable in the long run (over the next five years and beyond), but in the short run investors’ concerns should focus on the deflationary fallout that may be right around the corner.The probability of inflationary problems prior to a collapse in the bond market is low in our opinion. Unemployment continues to remain stubbornly high, as we had expected.The government recently stated that it believes the employment numbers are going to improve in coming months.We think the improvement could be much more muted than the government is predicting.With consumers accounting for 70% of the economy, it’s difficult to envision robust consumer spending when individuals are worried about their jobs – or worse yet, have lost their jobs.And since most households are operating on two incomes, there’s little margin for error if one person in a household loses a job.No spending and no borrowing results in no growth with a debt burden that increases each day. 6 On the housing front, new-home sales for August were down an astounding 74% from their 2006 peak.Given the contribution that housing made to economic growth during the bull-market boom of 2003 to 2007, the lackluster recovery in housing isn’t good news in the current environment. One important development to keep an eye on as we move into the fall is FASB’s (the Financial Accounting Standards Board) push toward getting banks to revert to “mark-to-market” accounting.If this happens it won’t matter whether a loan is current or not, when regulators tell the bank to mark down the value of the loan, it will have to be done.Some of the top regulators, including former Comptroller of the Currency Bill Isaac, have been arguing against mark-to-market accounting because it would make banks even more reluctant to issue new loans.Interestingly mark-to-market accounting was first implemented in 2007, which coincided with the top in the five-year bull market from late 2002 to 2007.It was finally repealed in April of 2009 after Congress put pressure on FASB.We believe mark-to-market accounting is idiotic when applied to banks, and would be a major catalyst in making us extremely bearish if it were re-implemented.Financial stocks and leveraged companies would be particularly vulnerable, as this ill-conceived accounting policy could sow the seeds for a new credit crisis. We still believe major economies are going to struggle through a deflationary environment before inflation becomes an issue.What could happen that would make us reconsider our stance?If the stock market, real estate and commodities rally above the highs they made between 2006 and 2008, we’d have to reevaluate our position and give more consideration to the inflation argument.But for now, we firmly believe that deflationary forces should be of utmost concern to investors. Current Outlook and Strategy At the beginning of 2010, we told shareholders of the Akros Absolute Return Fund that we expected to maintain a market-neutral to slightly net-long positioning in the Fund until we saw better economic conditions and more-reasonable valuations in stocks.We explained that sharp rebounds after massive declines in stocks are very common.And we didn’t believe that stocks had entered a new secular (long-term) bull market.Instead, we believed that overall stock valuations were once again relatively expensive and that the rally in 2009 was just a cyclical (short-term) upward correction within the context of an ongoing secular bear market.Going forward, we believed that concerns would linger regarding the uncertain prospects for a self-sustaining recovery in the face of a global deleveraging cycle.At the present time, our outlook remains the same. Even though we’re very cautious, we’re reluctant to go materially net-short in the Fund because it’s possible that the cyclical up move in stocks may continue for a period of time as the authorities in power seek to provide additional stimulus in an attempt to make the economy appear more robust as we enter election season.Our portfolio-management strategy for the foreseeable future will be to actively trade many of the Fund’s holdings, even those we like on a long-term basis.We plan to continue using exchange-traded funds and futures contracts in our hedging efforts.We also anticipate that we’ll take advantage of the increased volatility by writing call options against some of the Fund’s high-quality mid- and large-cap stocks that we’re willing to sell at higher prices.This strategy is designed to help us generate additional income over and above the dividends that these stocks pay, thereby potentially buffering some of the capital losses that can occur during steep market corrections.Similarly, we can write put options on stocks that we’re willing to buy at lower prices. The Fund’s long positions currently have a weighted-average market cap of over $8 billion, while the median is in the $7 billion vicinity.We have a high-quality bias for the long positions, with the majority of the long exposure in dividend-paying large-cap stocks.The Fund’s short positions have a similar market cap, with much of the short exposure in the S&P 500 Index. A Note Regarding Portfolio Turnover Portfolio turnover for absolute-return-oriented funds tends to be higher than for long-only funds because absolute-return-oriented funds generally make asset-allocation changes more frequently.The Akros Absolute Return Fund, in particular, will modulate risk during the course of the year as opportunities change in the markets.During the fiscal year ending August 31, 2009, volatility was particularly high in the last few months of 2008 and the first few months of 2009, which resulted in above-average portfolio turnover (456%).For example, in late December of 2008 and January of 2009, we sold a large percentage of the Fund’s long positions to cut back its risk level.When the market bottomed in early March of 2009, we increased the Fund’s 7 net-long exposure by covering most of our shorts and buying stocks that we believed represented good values.In the late summer and fall of 2009, we began to bring the Fund’s risk profile down by selling many of our long positions and re-establishing some of our short positions.We were much more trading-oriented during this volatile period, and we effectively dialed up and dialed down stock-market exposure at opportune times, which ultimately resulted in favorable risk-adjusted returns for the Fund.We were also very active in selling options, which generally expire within one to three months.During the most-recent fiscal year ending August 31, 2010, the market was less volatile than during the previous fiscal year.This resulted in somewhat less trading and lower portfolio turnover (374%) for the Akros Absolute Return Fund, although the turnover was still high relative to many other mutual funds. As always, we’d like to thank you for your ongoing investment in the Akros Absolute Return Fund and for the confidence you’ve placed in us. Sincerely, Brady T. Lipp Portfolio Manager Opinions expressed are subject to change, are not guaranteed and should not be considered recommendations to buy or sell any security. The Fund’s investment objectives, risks, charges and expenses must be considered carefully before investing.The Prospectus contains this and other important information about the Fund, and it may be obtained by calling 877-257-6748 (877-AKROS 4 U).Read it carefully before investing. Please see the Schedule of Investments, the Schedule of Securities Sold Short, the Schedule of Options Written and the Schedule of Open Futures Contracts on pages 12-18 for a complete list of holdings.Fund holdings and sector allocations are subject to change at any time and are not recommendations to buy or sell any security.Current and future fund holdings are subject to risk. Please refer to the Prospectus for special risks associated with investing in the Akros Absolute Return Fund, including, but not limited to, risks involved with short selling, futures contracts and options, restricted securities, foreign securities, debt securities and investments in smaller companies. Price-to-earnings (P/E) ratio is a common measurement for comparing the prices of different common stocks and is calculated by dividing the current market price of a stock by the annual earnings per share. Beta measures the sensitivity of rates of return on an investment to general market movements. The Nikkei Index is the leading stock index in Japan and includes 225 Japanese blue-chip companies traded on the Tokyo Stock Exchange.You cannot invest directly in an index. Please refer to page 11 for index descriptions. (10/10) 8 Akros Absolute Return Fund Expense Example (Unaudited) As a shareholder of the Fund, you incur two types of costs: (1) transaction costs, including redemption fees, and (2) ongoing costs, including advisory fees, distribution (12b-1) fees, shareholder servicing fees and other fund expenses. This Example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund, and to compare these costs with the ongoing costs of investing in other mutual funds. The Example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period (3/1/10 - 8/31/10). Actual Expenses The first line of the following table provides information about actual account values and actual expenses. Although the Fund charges no sales load, you will be assessed fees for outgoing wire transfers, returned checks and stop payment orders at prevailing rates charged by U.S. Bancorp Fund Services, LLC, the Fund’s transfer agent. If you request that a redemption be made by wire transfer, currently a $15.00 fee is charged by the Fund’s transfer agent. You will be charged a redemption fee equal to 1.00% of the net amount of the redemption if you redeem your shares of the Fund within 60 days of purchase. IRA accounts will be charged a $15.00 annual maintenance fee. To the extent the Fund invests in shares of ETFs or other investment companies as part of its investment strategy, you will indirectly bear your proportionate share of any fees and expenses charged by the underlying funds in which the Fund invests in addition to the expenses of the Fund. Actual expenses of the underlying funds are expected to vary among the various underlying funds. These expenses are not included in the Example. The Example includes, but is not limited to, advisory fees, distribution (12b-1) fees, shareholder servicing fees, fund administration and accounting, custody and transfer agent fees. You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line of the table provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads), redemption fees or exchange fees. Therefore, the second line of the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. Expenses Paid Beginning Ending During Period Account Value Account Value March 1, 2010- March 1, 2010 August 31, 2010 August 31, 2010* Actual Hypothetical (5% return before expenses) * Expenses are equal to the Fund’s annualized expense ratio of 1.99%, multiplied by the average account value over the period, multiplied by 184/365 to reflect the one-half year period. 9 Akros Absolute Return Fund Investment Highlights (Unaudited) The investment objective of the Fund is long-term capital appreciation and income, while seeking to protect principal during unfavorable market conditions. To achieve its objective, the Advisor will utilize various types of absolute return strategies utilizing both quantitative and qualitative techniques. The Fund’s allocation of portfolio assets is shown below. Portfolio allocations are subject to change. Allocation of Portfolio Assets – August 31, 2010 % of Net Assets Average Annual Returns as of August 31, 2010 Lipper Lipper Long/ Akros Citigroup Flexible Short Absolute 3-Month Portfolio Equity Return S&P U.S. Treasury Funds Funds Fund 500 Index Bill Index Average Average One Year (1.45)% 4.91% 0.12% 6.43% 1.29% Three Year 3.86% (8.66)% 1.13% (2.24)% (5.59)% Since Inception (9/30/05) 2.46% (1.09)% 2.51% 1.67% 0.10% Performance data quoted in the table above and the line graph below represents past performance and does not guarantee future results. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance of the Fund may be lower or higher than the performance quoted. Performance data current to the most recent month-end may be obtained by calling 877-257-6748 (877-AKROS 4 U). The Fund imposes a 1.00% redemption fee on shares held less than 60 days. Performance shown does not reflect the redemption fee. Had the fee been shown, performance would be lower. Continued 10 Akros Absolute Return Fund Investment Highlights (Continued) (Unaudited) Short-term performance, in particular, is not a good indication of the Fund’s future performance, and an investment should not be made solely on returns. Investment performance reflects fee waivers in effect. In the absence of such waivers, total returns would be reduced. The returns shown in the previous table and the following graph assume reinvestment of Fund distributions and do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. The graph below illustrates performance of a hypothetical investment made in the Fund and broad-based securities indices on the Fund’s inception date. The graph does not reflect any future performance. The S&P 500 Index includes 500 common stocks, most of which are listed on the New York Stock Exchange. The Index is a market capitalization-weighted index representing approximately two-thirds of the total market value of all domestic common stocks.The Citigroup 3-Month U.S. Treasury Bill Index is an unmanaged index that measures the performance of U.S. Treasury Bills with a maturity of three months and excludes commercial paper that may be purchased by accounts invested in this strategy.The Lipper Flexible Portfolio Funds Average represents the average total returns of all of the funds that as of the end of the period were in the indicated category, as defined by Lipper, Inc.The Lipper Long/Short Equity Funds Average represents the average total returns of all of the funds that as of the end of the period were in the indicated category, as defined by Lipper, Inc.One cannot invest directly in an index. Growth of $10,000 Investment *Inception Date 11 Akros Absolute Return Fund Schedule of Investments August 31, 2010 Shares Value COMMON STOCKS 28.11% Beverage and Tobacco Product Manufacturing 0.23% Star Scientific, Inc.(a) $ Broadcasting (except Internet) 0.27% LIN TV Corp.(a) Chemical Manufacturing 2.90% AVANIR Pharmaceuticals, Inc.(a) Gilead Sciences, Inc.(a) InterMune, Inc.(a) Myriad Genetics, Inc.(a) Omeros Corp.(a) Pfizer, Inc. Computer and Electronic Product Manufacturing 3.66% Cisco Systems, Inc.(a) Intel Corp. NVIDIA Corp.(a) QUALCOMM, Inc. SkyPeople Fruit Juice, Inc.(a) Credit Intermediation and Related Activities 3.67% Bank Of America Corporation First Bancorp of Indiana, Inc.(d) HF Financial Corp. Wintrust Financial Corp. Educational Services 0.09% China Educational Alliance, Inc.(a) Electronics and Appliance Stores 0.32% Best Buy Co., Inc. Health and Personal Care Stores 3.43% CVS Caremark Corp. Medco Health Solutions, Inc.(a) Walgreen Co. Insurance Carriers and Related Activities 0.14% American Safety Insurance Holdings, Ltd.(a)(b) Management of Companies and Enterprises 0.19% First Business Financial Services, Inc.(d) Merchant Wholesalers, Nondurable Goods 0.29% SUPERVALU INC. Mining (except Oil and Gas) 0.26% Taseko Mines Ltd(a)(b) The accompanying notes are an integral part of these financial statements. 12 Akros Absolute Return Fund Schedule of Investments (Continued) August 31, 2010 Shares Value Miscellaneous Manufacturing 1.13% Baxter International, Inc. $ Medtronic, Inc. Neurometrix, Inc.(a) Seven Arts Pictures PLC(a)(b) Oil and Gas Extraction 1.70% Encana Corp.(b) SandRidge Energy, Inc.(a) Total SA – ADR Other Information Services 0.45% Google, Inc.(a) Petroleum and Coal Products Manufacturing 0.35% BP PLC – ADR Professional, Scientific, and Technical Services 2.10% CACI International, Inc.(a) Interleukin Genetics, Inc.(a) Novatel Wireless, Inc.(a) Tetra Tech, Inc.(a) Publishing Industries (except Internet) 3.63% Dolan Co.(a) Microsoft Corp. Securities, Commodity Contracts, and Other Financial Investments and Related Activities 1.47% Investment Technology Group, Inc.(a) Knight Capital Group, Inc.(a) Support Activities for Mining 0.30% Patterson-UTI Energy, Inc. Telecommunications 0.31% BCE, Inc.(b) Utilities 1.22% Exelon Corp. TOTAL COMMON STOCKS (Cost $3,160,747) The accompanying notes are an integral part of these financial statements. 13 Akros Absolute Return Fund Schedule of Investments (Continued) August 31, 2010 Shares Value PRIVATE PLACEMENTS 2.11% Advanced Equities Investment I, LLC (Force 10 Networks)(a)(c)(d)(f) (Note 2) $ Advanced Equities Triangle Acquisition I, LLC (Motricity Inc.)(a)(c)(d)(f) (Note 2) Alien Technology Common Stock(a)(c)(d)(f) (Note 2) Alien Technology Series A Preferred(a)(c)(d)(f) (Note 2) FibroGen, Inc.(a)(c)(d)(f) (Note 2) Force10 Networks Inc. Series B Preferred(a)(c)(d)(f) (Note 2) NetLogic Microsystems, Inc. – 12 month lock-up(a)(c)(d)(f) (Note 2) NetLogic Microsystems, Inc. – Earnout(a)(c)(d)(f) (Note 2) 1 NetLogic Microsystems, Inc. – Escrow(a)(c)(d)(f) (Note 2) TableMAX Holdings, LLC(a)(c)(d)(f) (Note 2) TOTAL PRIVATE PLACEMENTS (Cost $344,385) WARRANTS 0.01% Alien Technology Common Warrants(c)(d)(f) (Note 2) 0 Expiration: August 2013, Exercise Price: $1.00 (Acquired 11/11/09, Cost $0) Bionovo Warrants(c)(d)(f) (Note 2) Expiration: October, 2014, Exercise Price: $0.850 (Acquired 11/30/09, Cost $0) Motor City, Inc. Common Warrants(c)(d)(f) (Note 2) Expiration: December, 2014, Exercise Price: $0.850 (Acquired 8/2/10, Cost $0) TableMAX Pipe Warrants(c)(d)(f) (Note 2) 0 Expiration: July, 2011, Exercise Price: $2.500 (Acquired 09/15/08, Cost $0) TOTAL WARRANTS (Cost $0) EXCHANGE-TRADED FUNDS 3.28% WisdomTree Trust Dreyfus Chinese Yuan Fund(a) TOTAL EXCHANGE-TRADED FUNDS (Cost $332,141) EXCHANGE-TRADED NOTES 3.52% iPath S&P hort-Term Futures(a)(b) Market Vectors – Chinese Renminbi/USD(a) TOTAL EXCHANGE-TRADED NOTES (Cost $366,251) Principal Amount CORPORATE BONDS 1.08% Oil and Gas Extraction 1.08% SandRidge Energy, Inc. 3.916%, 04/01/2014 $ TOTAL CORPORATE BONDS (Cost $113,335) U.S. GOVERNMENT NOTES 4.28% 3.875%, 09/15/2010(g) 0.875%, 01/31/2011(g) 0.875%, 02/28/2011(g) 1.000%, 07/31/2011(g) TOTAL U.S. GOVERNMENT NOTES (Cost $426,930) The accompanying notes are an integral part of these financial statements. 14 Akros Absolute Return Fund Schedule of Investments (Continued) August 31, 2010 Principal Amount Value SHORT-TERM INVESTMENTS 48.64% Money Market Funds 45.44% AIM STIT-Government TaxAdvantage Portfolio $ $ U.S. Treasury Obligations 3.20% U.S. Treasury Bills 0.222%, 09/23/2010(e)(g) 0.296%, 10/21/2010(e)(g) 0.189%, 07/28/2011(e)(g) TOTAL SHORT-TERM INVESTMENTS (Cost $4,855,558) Total Investments (Cost $9,599,347) 91.03% Other Assets in Excess of Liabilities 8.97% TOTAL NET ASSETS 100.00% $ Percentages are stated as a percent of net assets. ADRAmerican Depositary Receipt (a) Non-income producing security. (b) Foreign security. (c) Security fair valued in accordance with procedures approved by the Board of Trustees. (d) The Advisor has determined these securities to be illiquid. The total value of illiquid securities at August 31, 2010 was $243,077, comprising 2.43% of net assets, while the remainder of the Fund’s net assets, 97.57% were liquid. (e) Rates shown are effective yields based on the purchase price, and assumes the security is held to maturity. (f) Restricted security. (g) Security is fully or partially pledged as collateral for written options outstanding and securities sold short at August 31, 2010. The accompanying notes are an integral part of these financial statements. 15 Akros Absolute Return Fund Schedule of Securities Sold Short August 31, 2010 Shares Value Advent Software, Inc. $ Baidu, Inc. – ADR Cavium Networks, Inc. Deere & Co. Factset Research Systems, Inc. First Solar, Inc. Hershey Co. iShares Russell 2000 Index(1) Marriott International, Inc. PowerShares QQQ Trust(1) SPDR S&P 500 ETF(1) Salesforce.com, Inc. Wynn Resorts Ltd. Total Securities Sold Short (Proceeds $986,279) $ Exchange-Traded Fund The accompanying notes are an integral part of these financial statements. 16 Akros Absolute Return Fund Schedule of Options Written August 31, 2010 Contracts Value CALL OPTIONS Pfizer, Inc. Expiration: September, 2010, Exercise Price: $16.00 20 $ PUT OPTIONS Factset Research Systems, Inc. Expiration: September, 2010, Exercise Price: $70.00 10 Gilead Sciences, Inc. Expiration: September, 2010, Exercise Price: $30.00 40 Intel Corp. Expiration: September, 2010, Exercise Price: $17.00 40 iPath S&P hort-Term Futures ETN Expiration: September, 2010, Exercise Price: $20.00 20 iShares Russell 2000 Index Fund Expiration: September, 2010, Exercise Price: $55.00 10 Medco Health Solutions, Inc. Expiration: September, 2010, Exercise Price: $42.50 20 Wynn Resorts Ltd. Expiration: September, 2010, Exercise Price: $75.00 8 Total PUT OPTIONS Total Options Written (Premiums received $6,117) $ The accompanying notes are an integral part of these financial statements. 17 Akros Absolute Return Fund Schedule of Open Futures Contracts August 31, 2010 Number Unrealized of Contracts Settlement Appreciation/ Description Sold Month (Depreciation) S&P 500 e-Mini 17 September-10 $ Euro FX Currency 2 December-10 Total Futures Contracts Sold $ The accompanying notes are an integral part of these financial statements. 18 Akros Absolute Return Fund Statement of Assets and Liabilities August 31, 2010 Assets Investments, at value (cost $9,599,347) $ Deposits at broker Receivable for capital shares sold Receivable for investments sold Receivable from Advisor Dividends and interest receivable Other assets Total Assets Liabilities Securities sold short, at value (proceeds $986,279) Options written, at value (premiums received $6,117) Payable for investments purchased Payable to affiliates Payable for shareholder servicing fees Payable for distribution fees Payable for dividends on short positions Accrued expenses Total Liabilities Net Assets $ Net assets consist of: Paid-in capital $ Undistributed net realized gain Net unrealized appreciation (depreciation) on: Investments ) Short transactions ) Option contracts ) Futures contracts Net Assets $ Shares of beneficial interest outstanding (unlimited number of shares authorized, $0.001 par value) Net asset value, redemption price and offering price per share(1) $ If applicable, redemption price per share may be reduced by a 1.00% redemption fee for shares redeemed within sixty days of purchase. The accompanying notes are an integral part of these financial statements. 19 Akros Absolute Return Fund Statement of Operations For the Year Ended August 31, 2010 Investment Income Dividend income(1) $ Interest income Total Investment Income Expenses Advisory fees Administration fees Audit and tax fees Fund accounting fees Transfer agent fees and expenses Federal and state registration fees Distribution fees Legal fees Custody fees Dividends on short positions Interest expense Reports to shareholders Trustees’ fees and related expenses Chief Compliance Officer expenses Shareholder servicing fees Other expenses Total Expenses Before Waiver Less waivers and reimbursement by Advisor (Note 4) ) Net Expenses Net Investment Loss ) Realized and Unrealized Gain (Loss) on Investments Net realized gain (loss) on: Investments Short transactions Option contracts expired or closed Futures contracts closed Change in net unrealized appreciation (depreciation) on: Investments ) Short transactions ) Option contracts ) Futures contracts Net Realized and Unrealized Gain on Investments Net Decrease in Net Assets from Operations $ ) Net of $525 in foreign withholding tax. The accompanying notes are an integral part of these financial statements. 20 Akros Absolute Return Fund Statements of Changes in Net Assets Year Ended Year Ended August 31, 2010 August 31, 2009 From Operations Net investment loss $ ) $ ) Net realized gain on: Investments Purchased options — Short transactions Foreign currency translation — 2 Option contracts expired or closed Futures contracts closed Change in net unrealized appreciation (depreciation) on: Investments ) ) Short transactions ) Option contracts ) Futures contracts ) Net increase (decrease) in net assets from operations ) From Distributions Net investment income — ) Net realized gain on investments ) ) Net decrease in net assets resulting from distributions paid ) ) From Capital Share Transactions Proceeds from shares sold Net asset value of shares issued in reinvestment of distributions to shareholders Payments for shares redeemed* ) ) Net increase in net assets from capital share transactions Total Increase in Net Assets Net Assets: Beginning of period End of period $ $ Undistributed Net Investment Income $
